25 F.3d 1058NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald Joel PRUITT, Petitioner-Appellant,v.Robert D. HANNIGAN, and the Attorney General of the State ofKansas, Respondents-Appellees.
No. 93-3139.
United States Court of Appeals, Tenth Circuit.
April 19, 1994.
ORDER AND JUDGMENT1

1
Before BRORBY and EBEL, Circuit Judges, and KANE,** District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Petitioner appeals the district court's denial of his petition for habeas corpus relief, 28 U.S.C. 2254, from his Kansas convictions for aggravated burglary, aggravated kidnapping, aggravated sodomy, and rape.  In his petition, as on appeal, petitioner asserted the following arguments:  (1) the state trial court lacked jurisdiction over him because there was no probable cause supporting his arrest and because the affidavit in support of the arrest warrant contained misrepresentations;  (2) the state coerced the victim to testify against him;  (3) state officials, including appointed appellate counsel, denied him an adequate appeal from the denial of state post-conviction relief and interfered with his ability to exhaust his constitutional claims;  (4) the Kansas appellate defender appointed to represent him in that appeal was ineffective and sabotaged the appeal;  (5) the prosecutor conspired with other state officials to arrest and prosecute petitioner despite the lack of probable cause to believe he had committed these crimes;  (6) the victim's identification of petitioner in a pretrial lineup resulted from his being unlawfully seized;  (7) the affidavit supporting the search warrant for petitioner's home included misrepresentations;  (8) trial counsel was ineffective;  (9) counsel on direct appeal was ineffective;  (10) Kansas judicial officers violated his rights to due process and equal protection.


4
Upon consideration of the entire record and the parties' arguments asserted on appeal, we AFFIRM the district court's denial of habeas relief.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable John L. Kane, Jr., Senior District Judge, United States District Court for the District of Colorado, sitting by designation